                               Case 20-10343-LSS                              Doc 5837                 Filed 07/30/21                Page 1 of 8



                                                         UNITED STATES BANKRUPTCY COURT
                                                              DISTRICT OF DELAWARE


In re: Delaware BSA, LLC                                                                           Case No.                             20-10342 (LSS)
                                Debtor                                                             Lead Case No.                        20-10343 (LSS)
                                                                                                   Jointly Administered                        

MONTHLY OPERATING REPORT                                                                                                                                 Chapter 11

Reporting Period Ended:                                                                                    6/30/2021      Petition Date:             2/18/2020
Months Pending:                                                                                                16         Industry Classification:      7139
Reporting Method:                                                                                         Accrual Basis
Debtor's Full-Time Employees (current):                                                                        0
Debtor's Full-Time Employees (as of date of order for relief):                                                 0

Supporting Documentation (check all that are attached):
(For jointly administered debtors, any required schedules must be provided on a non-consolidated basis for each debtor)
 Provided                                             Supporting Documentation                                                   Schedule
         Statement of cash receipts and disbursements                                                                              A
         Balance sheet containing the summary and detail of the assets, liabilities and equity (net worth) or deficit              B
         Statement of operations (profit or loss statement)                                                                        C
          Accounts receivable aging                                                                                                N/A
          Postpetition liabilities aging                                                                                           N/A
          Statement of capital assets                                                                                              N/A
          Schedule of payments to professionals                                                                                    N/A
          Schedule of payments to insiders                                                                                         N/A
          All bank statements and bank reconciliations for the reporting period                                                    N/A
          Description of the assets sold or transferred and the terms of the sale or transfer                                      N/A



    /s/ Paige N. Topper                                                                                                        Paige N. Topper
Signature of Responsible Party                                                                                            Printed Name of Responsible Party

       July 30, 2021                                                                                                          Wilmington, DE
Date                                                                                                                      Address

STATEMENT: This Periodic Report is associated with an open bankruptcy case; therefore, Paperwork Reduction Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 11-MOR (06/07/2021)                                                             Page 1 of 8
                          Case 20-10343-LSS                      Doc 5837             Filed 07/30/21              Page 2 of 8


Debtor's Name                               Delaware BSA, LLC                                          Case No.               20-10342 (LSS)



Part 1: Cash Receipts and Disbursements                                                                                Current Month       Cumulative
($ in thousands)
a. Cash balance beginning of month                                                                                     $          8
b. Total receipts (net of transfers between accounts)                                                                             -                     -
c. Total disbursements (net of transfers between accounts)                                                                        -                     2
d. Cash balance end of month (a+b-c)                                                                                   $          8
e. Disbursements made by third party for the benefit of the estate                                                                -                     -
f. Total disbursements for quarterly fee calculation (c+e)                                                             $          -    $                2

Part 2: Asset and Liability Status                                                                                     Current Month
(Not generally applicable to Individual Debtors. See Instructions.)
a. Accounts receivable (total net of allowance)                                                                        $          -
b. Accounts receivable over 90 days outstanding (net of allowance)                                                                -
c. Inventory (Book)                                                                                                               -
d. Total current assets                                                                                                           8
e. Total assets                                                                                                        $          8
f. Postpetition payables (excluding taxes)                                                                                        -
g. Postpetition payables past due (excluding taxes)                                                                               -
h. Postpetition taxes payable                                                                                                     -
i. Postpetition taxes past due                                                                                                    -
j. Total postpetition debt (f+h)                                                                                       $          -
k. Prepetition secured debt                                                                                                       -
l. Prepetition priority debt                                                                                                      -
m. Prepetition unsecured debt                                                                                                     -
n. Total liabilities (debt) (j+k+l+m)                                                                                  $          -
o. Ending equity/net worth (e-n)                                                                                       $          8

Part 3: Assets Sold or Transferred                                                                                     Current Month       Cumulative

a. Total cash sales price for assets sold/transferred outside the ordinary course of business                          $          -    $                -
b. Total payments to third parties incident to assets being sold/transferred outside the ordinary course of business              -                     -
c. Net cash proceeds from assets sold/transferred outside the ordinary course of business (a-b)                        $          -    $                -

Part 4: Income Statement (Statement of Operations)                                                                     Current Month       Cumulative
(Not generally applicable to Individual Debtors. See Instructions.)
a. Gross income/sales (net of returns and allowances)                                                                  $           -
b. Cost of goods sold (inclusive of depreciation, if applicable)                                                                   -
c. Gross profit (a-b)                                                                                                  $           -
d. Selling expenses                                                                                                                -
e. General and administrative expenses                                                                                             -
f. Other expenses                                                                                                                  -
g. Depreciation and/or amortization (not included in 4b)                                                                           -
h. Interest                                                                                                                        -
i. Taxes (local, state, and federal)                                                                                               -
j. Reorganization items                                                                                                            -
k. Profit (loss)                                                                                                       $           -   $            (2)




UST Form 11-MOR (06/07/2021)                                             Page 2 of 8
                                   Case 20-10343-LSS                          Doc 5837              Filed 07/30/21                Page 3 of 8


Debtor's Name      Delaware BSA, LLC                                                                                                      Case No.                        20-10342 (LSS)



Part 5: Professional Fees and Expenses
($ in thousands)
                                                                                                                           Approved           Approved             Paid Current
                                                                                                                         Current Month        Cumulative              Month           Paid Cumulative
a.                 Debtor's professional fees & expenses (bankruptcy)                                   Aggregate Total $             -   $                -   $                  -   $             -
                   Itemized Breakdown by Firm
                            Firm Name                                          Role
                       1    N/A                                                N/A                                                    -                    -                      -                -
                                                                                                                           Approved           Approved             Paid Current
                                                                                                                         Current Month        Cumulative              Month           Paid Cumulative
b.                 Debtor's professional fees & expenses (nonbankruptcy)                                Aggregate Total $             -   $                -   $                  -   $             -
                   Itemized Breakdown by Firm
                            Firm Name                                          Role
                       1    N/A                                                N/A                                                    -                    -                      -                -
c.                 All professional fees and expenses (debtor & committees)                                             $             -   $                -   $                  -   $            -




 UST Form 11-MOR (06/07/2021)                                                         Page 3 of 8
                               Case 20-10343-LSS                        Doc 5837              Filed 07/30/21               Page 4 of 8


Debtor's Name                                              Delaware BSA, LLC                                           Case No.              20-10342 (LSS)



Part 6: Postpetition Taxes                                                                                                          Current Month        Cumulative
($ in thousands)
a. Postpetition income taxes accrued (local, state, and federal)                                                                    $            -   $                -
b. Postpetition income taxes paid (local, state, and federal)                                                                                    -                    -
c. Postpetition employer payroll taxes accrued                                                                                                   -                    -
d. Postpetition employer payroll taxes paid                                                                                                      -                    -
e. Postpetition property taxes paid                                                                                                              -                    -
f. Postpetition other taxes accrued (local, state, and federal)                                                                                  -                    -
g. Postpetition other taxes paid (local, state, and federal)                                                                                     -                    1

Part 7: Questionnaire - During this reporting period:                                                                         Yes        No                 N/A

a. Were any payments made on prepetition debt? (if yes, see Instructions)                                                                
b. Were any payments made outside the ordinary course of business without court approval? (if yes, see Instructions)                     
c. Were any payments made to or on behalf of insiders?                                                                                   
d. Are you current on postpetition tax return filings?                                                                        
e. Are you current on postpetition estimated tax payments?                                                                    
f. Were all trust fund taxes remitted on a current basis?                                                                     
g. Was there any postpetition borrowing, other than trade credit? (if yes, see Instructions)                                             
h. Were all payments made to or on behalf of professionals approved by the court?                                                                             
i. Do you have:                                             Worker's compensation insurance?                                  
                                                                  If yes, are your premiums current?                          
                                                            Casualty/property insurance?                                      
                                                                  If yes, are your premiums current?                          
                                                            General liability insurance?                                      
                                                                  If yes, are your premiums current?                          
                                                            (if not current on any premiums, see Instructions)
j. Has a plan of reorganization been filed with the court?                                                                    
k. Has a disclosure statement been filed with the court?                                                                      
l. Are you current with quarterly U.S. Trustee fees as set forth under 28 U.S.C. § 1930?                                      




UST Form 11-MOR (06/07/2021)                                                     Page 4 of 8
                             Case 20-10343-LSS                          Doc 5837              Filed 07/30/21                  Page 5 of 8


Debtor's Name                                            Delaware BSA, LLC                                             Case No.                       20-10342 (LSS)



Part 8: Individual Chapter 11 Debtors (Only)                                                         Current Month            Yes                 No                N/A

a. Gross income (receipts) from salary and wages                                                     $            -
b. Gross income (receipts) from self-employment                                                                   -
c. Gross income from all other sources                                                                            -
d. Total income in the reporting period (a+b+c)                                                      $            -
e. Payroll deductions                                                                                             -
f. Self-employment related expenses                                                                               -
g. Living expenses                                                                                                -
h. All other expenses                                                                                             -
i. Total expenses in the reporting period (e+f+g+h)                                                  $            -
j. Difference between total income and total expenses (d-i)                                          $            -
k. List the total amount of all postpetition debts that are past due                                 $            -
l. Are you required to pay any Domestic Support Obligations as defined by 11 U.S.C § 101(14A)?                                                    
m. If yes, have you made all Domestic Support Obligation payments?                                                                                                     



                                                                   PRIVACY ACT STATEMENT

28 U.S.C. § 589b authorizes the collection of this information, and provision of this information is mandatory under 11 U.S.C. §§ 704, 1106, and 1107. The United States
Trustee will use this information to calculate statutory fee assessments under 28 U.S.C. § 1930(a)(6). The United States Trustee will also use this information to evaluate a
chapter 11 debtor's progress through the bankruptcy system, including the likelihood of a plan of reorganization being confirmed and whether the case is being prosecuted in
good faith. This information may be disclosed to a bankruptcy trustee or examiner when the information is needed to perform the trustee's or examiner's duties or to the
appropriate federal, state, local, regulatory, tribal, or foreign law enforcement agency when the information indicates a violation or potential violation of law. Other
disclosures may be made for routine purposes. For a discussion of the types of routine disclosures that may be made, you may consult the Executive Office for United States
Trustee's systems of records notice, UST-001, "Bankruptcy Case Files and Associated Records." See 71 Fed. Reg. 59,818 et seq. (Oct. 11, 2006). A copy of the notice may
be obtained at the following link: http:// www.justice.gov/ust/eo/rules_regulations/index.htm. Failure to provide this information could result in the dismissal or conversion
of your bankruptcy case or other action by the United States Trustee. 11 U.S.C. § 1112(b)(4)(F).

I declare under penalty of perjury that the foregoing Monthly Operating Report and its supporting documentation are true and correct and that I have been
authorized to sign this report on behalf of the estate.

        /s/ Michael A. Ashline                                                                             Michael A. Ashline
Signature of Responsible Party                                                                      Printed Name of Responsible Party

        Chief Financial Officer                                                                            July 30, 2021
Title                                                                                               Date




UST Form 11-MOR (06/07/2021)                                                     Page 5 of 8
                                Case 20-10343-LSS                              Doc 5837                    Filed 07/30/21                   Page 6 of 8



Debtor's Name                                                      Delaware BSA, LLC                                Case No.                           20-10342 (LSS)



                                                    Schedule A: Statement of cash receipts and disbursements
($ in thousands)
                                               Unrestricted Cash Management System
Total Beginning Unrestricted Cash Balance - Delaware BSA                             $                 8

RECEIPTS
Operating Receipts
  Registrations                                                                                        -
  Supply                                                                                               -
  High-Adventure Bases                                                                                 -
  A/R Receipts                                                                                         -
  Other Operating Receipts                                                                             -
  National Jamboree Fees                                                                               -
  Other                                                                                                -
  Total Operating Receipts                                                                             -
Transfers from Investments & Rest. Accounts, Net                                                       -
Other Collections / Distributions                                                                      -
Total Receipts                                                                                         -
DISBURSEMENTS
Total Trade AP                                                                                         -
Total Payroll and Benefits                                                                             -
Other Expenses                                                                                         -
Total Operating Disbursements                                                                          -
NON-OPERATING CASH FLOWS
GLIP                                                                                                   -
Capex (BSA)                                                                                            -
Capex (Summit)                                                                                         -
Total Non-Operating Expenses                                                                           -
BANKRUPTCY-RELATED DISBURSEMENTS
Restructuring Professionals                                                                            -
Adequate Protection Payments                                                                           -
Other - Noticing Program / Utility Deposit                                                             -
Pre-Petition Vendor Payments                                                                           -
Total Bankruptcy Related Expenses                                                                      -
Total Disbursements                                                                                    -
Net Cash Flow                                                                                          -
Total Ending Unrestricted Cash Balance - Delaware BSA                                                  8
Footnotes:
(1) Receipts and disbursements reflect activity for the post-petition period of June 1, 2021 through July 2, 2021. Actual cash flow results are recorded on a weekly
    basis for reporting consistent with the Cash Collateral Order and, therefore, capture actual results through 7/2/21 instead of 6/30/21.
(2) All information contained herein is unaudited and subject to future adjustment.
(3) Disbursements from Delaware BSA, LLC are di minimis, resulting in the minimum quarterly fee paid to US Trustee in the amount of $250.00 for that entity.


DISBURSEMENTS FOR CALCULATING U.S. TRUSTEE QUARTERLY FEES:
TOTAL DISBURSEMENTS                                                                                                                                            $        -
  LESS: TRANSFERS TO DEBTOR IN POSSESSION ACCOUNTS                                                                                                                      -
  PLUS: ESTATE DISBURSEMENTS MADE BY OUTSIDE SOURCES (i.e. from escrow accounts)                                                                                        -
TOTAL DISBURSEMENTS FOR CALCULATING U.S. TRUSTEE QUARTERLY FEES                                                                                                $        -




UST Form 11-MOR (06/07/2021)                                                               Page 6 of 8
                               Case 20-10343-LSS                    Doc 5837          Filed 07/30/21      Page 7 of 8


Debtor's Name                                   Delaware BSA, LLC               Case No.                               20-10342 (LSS)



                                                            Schedule B:
                Balance sheet containing the summary and detail of the assets, liabilities and equity (net worth) or deficit

($ In Thousands)


                                                                                      BOOK VALUE AT END OF            BOOK VALUE ON
                                          ASSETS                                    CURRENT REPORTING MONTH            PETITION DATE
Cash and Cash equivalents                                                       $                             8   $                     10
Investments, at fair value                                                                                    -                          -
Accounts Receivable (Net)                                                                                     -                          -
Pledge Receivable (Net)                                                                                       -                          -
Other Receivables                                                                                             -                          -
Intercompany Receivable                                                                                       -                          -
Gift Annuities                                                                                                -                          -
Inventories                                                                                                   -                          -
Prepaid & Deferred Expenses                                                                                   -                          -
Professional Retainers                                                                                        -                          -
Land, Building, and equipment, net                                                                            -                          -
Other                                                                                                         -                          -


TOTAL ASSETS                                                                    $                             8   $                     10


                                                                                       BOOK VALUE AT END OF           BOOK VALUE ON
                  LIABILITIES AND OWNER EQUITY                                      CURRENT REPORTING MONTH           PETITION DATE
LIABILITIES NOT SUBJECT TO COMPROMISE (Postpetition)
Accounts Payable and Accrued Liabilities                                        $                             -   $                      -
Gift Annuities                                                                                                -                          -
Unearned Fees and Subscriptions                                                                               -                          -
Insurance Reserves                                                                                            -                          -
Intercompany Payable                                                                                          -                          -
TOTAL POSTPETITION LIABILITIES                                                  $                             -   $                      -
LIABILITIES SUBJECT TO COMPROMISE (Pre-Petition)
Secured Debt                                                                    $                             -   $                      -
Priority Debt                                                                                                 -                          -
Unsecured Debt                                                                                                -                          -
TOTAL PRE-PETITION LIABILITIES                                                  $                             -   $                      -


TOTAL LIABILITIES                                                               $                             -   $                      -
NET ASSETS
Net Assets without Donor Restrictions                                           $                             8   $                     10
Net Assets with Donor Restrictions                                                                            -                          -
TOTAL NET ASSETS                                                                $                             8   $                     10


TOTAL LIABILITIES AND NET ASSETS                                                $                             8   $                     10



*"Insider" is defined in 11 U.S.C. Section 101(31).




UST Form 11-MOR (06/07/2021)                                            Page 7 of 8
                           Case 20-10343-LSS                       Doc 5837             Filed 07/30/21               Page 8 of 8


Debtor's Name                                                                             Delaware BSA, LLC            Case No.                   20-10342 (LSS)



                                                       Delaware BSA, LLC
                                    Schedule C: Statement of operations (profit or loss statement)
                                                       (Income Statement)

($ In Thousands)
                                                                                                                            Cumulative
REVENUES                                                                                         June 30, 2021             Filing to Date
Registration Fees                                                                         $                      - $                         -
National Service Fees                                                                                            -                           -
Event Fees                                                                                                       -                           -
Supply Net Operations                                                                                            -                           -
Investment-related Revenues                                                                                      -                           -
High-adventure Base Net Operations                                                                               -                           -
Other Revenues                                                                                                   -                           -
GLIP Insurance Premiums                                                                                          -                           -
Contributions-Non Summit                                                                                         -                           -
Contributions-Summit Development                                                                                 -                           -
                                     Total Revenues                                                              -                           -

EXPENSES
Salary                                                                                                           -                          -
Benefits                                                                                                         -                          -
Other Benefits                                                                                                   -                          -
Outsourcing/External Services                                                                                    -                          -
Travel                                                                                                           -                          -
Operating (1)                                                                                                    -                          2
Information Technology                                                                                           -                          -
Office Expense                                                                                                   -                          -
Insurance (GLIP, Property and Casualty, Workers' Comp.,etc.)                                                     -                          -
Facilities and Equipment                                                                                         -                          -
Depreciation                                                                                                     -                          -
World Bureau Fees                                                                                                -                          -
General Liability Insurance                                                                                      -                          -
Legal Fees                                                                                                       -                          -
Interest and Line of Credit Fees                                                                                 -                          -
Other Expenses                                                                                                   -                          -
Insider Compensation                                                                                             -                          -
Allocated Expenses                                                                                               -                          -
                                   Total Expenses                                                                -                          2

   Excess/(Deficiency) of Revenues over/under Expenses Before Reorganization Items        $                      - $                        (2)
Professional Fees                                                                                                -                           -
U.S. Trustee Quarterly Fees                                                                                      -                           -
Other Reorganization Expenses                                                                                    -                           -
Gain/(Loss) from Sale of Equipment                                                                               -                           -
                                Total Reorganization Expenses                                                    -                           -
Excess (Deficiency) of Revenues over/under Expenses                                       $                      - $                        (2)


Footnotes:
(1) Fees of $100 have been incurred as of the current reporting period and not shown due to rounding.




UST Form 11-MOR (06/07/2021)                                               Page 8 of 8
